Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3 and 14 are objected to because of the following informalities:  
Claim 3, lines 3-4, “or on an opposite side…” is grammatically awkward, Applicant is attempting to state that the center of curvature is on an opposite side of the sliding surface of the pad then the spherical surfaces in the second part of the claim while the first part is stating it’s between the spherical surfaces and the sliding surface of the pad, to clarify this it is suggested that the last part of claim 3 read - -or on an opposite side of the sliding surface of the pad than the side where the first and second spherical surfaces are positioned.- -
Claim 14, “comprising the” should be - -comprising a- - since claim 14 is an independent claim drafted in a shorthand format the first recitation of the coupling mechanism comes before the recitation of claim 1 and should be - -a- - not the.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10-13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-7, 13, 17 and 18, all these claims recite “the center of curvature” however it is unclear which center of curvature is being referenced.  Claim 1 states ‘a center of curvature of the first sliding spherical surface” and “a center of curvature of the second sliding spherical surface” however by just referencing “the center of curvature” it is unclear which center is being referenced in these dependent claims.  It appears that Applicant’s intent is to have “coincides” mean that the two centers are common, or the two spherical surfaces have a common center but “coincides” given the broadest reasonable interpretation is not limited to this, see the rejection of claim 1 under 35 USC 102 that further addresses this issue.
Regarding claim 12, the claim states in the last clause that the portions are “brought close to each other” which is a relative phrasing since how close the parts must be to be considered close is subjective and not defined.  However the recitation is further unclear as to how the parts can be “close” but still be preloaded, to have a preload there must be some form of contract and pressing of the parts relative to each other, how can parts be close but provide a preload?  Close does not mean the same as contact, close commonly references things that are next to or adjacent one other but not necessarily in contact.  Stating “close” and requiring a preload is providing an overall metes and bounds of the claim that can include conflicting requirements which is causing the confusion.  It is suggested that the last 3 lines beginning with “and the second ball portion…” be deleted from the claim as these are not necessarily.
Regarding claim 17, it is unclear how a projection surface would have a center of gravity and where this would be.  A projection surface is an imaginary surface based on the projection of a part onto a plan, how does an imaginary surface have a center of gravity?  In order to have a center of gravity a part must have some mass, a projection of a surface does not have this.  For the purpose of examination it is being assumed that the center of gravity of the pad is meant to be displaced from the center of curvature of the coupling. 
Regarding claim 18, the claim states that the paid is viewed from a plane but doesn’t provide a frame of reference for the plane and thus how the pad is meant to be viewed cannot be clearly determined.  What plane is the pad being viewed in? Is this along the x, y or z axis and how are the axis positioned relative to the page?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8-10, 14, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frydendal, WO2018/166663.
Regarding claim 1, Frydendal discloses a coupling mechanism (see figure 5) for a tilting pad bearing, which couples a pad (2) and a support (lower unit 3) in such a manner that the pad can be tilted with respect to the support, and comprises a first ball portion (lower/bottom portion of 6) and a first socket portion (5) to which a preload is applied (via the spring/shaft assembly best labeled as 10), a contact surface between the first ball portion and the first socket portion serving as a first sliding spherical surface (the shape of socket 5 and the corresponding ball portion on 6 is spherical), the coupling mechanism further comprising a second ball portion (A in annotated figure below) and a second socket portion (B) that come into contact with each other on a contact surface serving as a second sliding spherical surface (the two parts A and B contact along a spherical contact surface as illustrated), wherein a center of curvature of the first sliding spherical surface coincides with a center of curvature of the second sliding spherical surface (the two curves extend in the same direction placing the center of curvatures on the same side and generally in the same region, “coincides” does not require the two centers to be at the same physical location as the broadest reasonable interpretation of the term is “corresponding in position”, this can correspond in position simply by being on the same side of an object or point, this would be the case in Frydendal).  

    PNG
    media_image1.png
    297
    537
    media_image1.png
    Greyscale

It is further noted that the disclosure of the instant application (page 17, first paragraph) appears to be attempting to define the term “coincides” as “physically coincide with each other” which is not clear if it means that they are common and thus only one center of curvature is present, however the recitation then states “and, additionally, a margin is allowed within a range in which the pad 50 can tilt” which appears to be stating there is a margin or range in which the centers may not be the same but as long as they allow the tilting function it would be included.  This recitation appears to cover both options, first the centers are the same or second the centers are generally close to each other and coinciding in the sense that they are on the same side and near each other, the latter would be included in Frydendal.  If the intent by Applicant is for there to be only one center of curvature the last clause of claim 1 should be rephrased so that it only sets forth one center of curvature that is then common to both surfaces not “a center of curvature of the first sliding spherical surface” and “a center of curvature of the second sliding spherical surface” as this is open to the presence of two separate and distinct centers that would “coincide” in a broader sense of the term.
Regarding claim 2, as best understood, Frydendal discloses that a radius of curvature of the first sliding spherical surface is longer than a radius of curvature of the second sliding spherical surface (the radius of the surface at 5 is larger than that of the second spherical surface, the two surfaces appear as concentric circles the inner circle or second spherical surface would have the smaller radius of curvature) on a virtual radial line from the center of curvature [of the first spherical surface], the virtual radial line intersecting both the first ball portion and the second ball portion (any line drawn from the center of the first spherical surface to the first spherical surface would pass through both ball portions).
Regarding claim 3, Frydendal, as best understood, discloses that the center of curvature exists between the first and second sliding spherical surfaces and a sliding surface of the pad, or on an opposite side across the sliding surface as viewed from the first and second sliding spherical surfaces (based on figure 5 both centers of curvature of each spherical surface would be between the pad surface and the spherical surfaces of the coupling mechanism, however the claim is stating that the other alternative of outside the pad surface, opposite the side that the spherical surfaces are on, is possible, this would be the only other possibility based on the configuration of Frydendal, thus if Frydendal is later found not be have the center between the pad surface and the spherical surfaces it must then be the other option set forth by the claim and either way anticipates the limitation).
Regarding claim 5, Frydendal discloses that a center of the second sliding spherical surface exists on a virtual line connecting a center of the first sliding spherical surface and the center of curvature (the second sliding surface at A/B in the figure above would be between the center of curvature of the first sliding surface and the first sliding surface itself, thus drawing a line between the two would intersect the second sliding surface, the center of a spherical surface in the disclosure is p2 which is illustrated schematically as the center is always where the screw element 70 passes, however drawing a line in the same manner in Frydendal the line would intersect in the same manner since the second spherical surface is between the center of curvature of the first spherical surface and the spherical surface).
Regarding claim 6, Frydendal discloses that the first ball portion (lower/bottom portion of 6) is fixed to the pad (2), and the first socket portion (5) is fixed to the support (the portion is part of the support and thus fixed to it), and the second ball portion (A) is fixed to the support (via shaft/element 10), and the second socket portion (B) is fixed to the pad (part of 6 which is attached to the pad).
Regarding claim 8, Frydendal discloses a shaft (bolt type element extending through the holes in 3 and 6, best indicated by 11 in figure 3) that couples the pad and the support (sandwiches 6 between the support and second ball portion, 6 is attached to the pad and thus the shaft is used to couple the parts), wherein the shaft applies a preload (via the spring 10 coupling the ends of the shaft) to bring the pad and the support close to each other.
Regarding claim 9, Frydendal discloses that the shaft penetrates the first sliding spherical surface and the second sliding spherical surface (the shaft element extends through both spherical sliding surfaces via the central hole running through 3, 6 and A).
Regarding claim 10, Frydendal discloses a shaft (member running through 3, 6 and A) that couples the pad and the support, wherein the shaft applies a preload (via spring 10) to bring the pad and the support close to each other (pulls the pad closer to the support via clamping down on 6 which is attached to the pad), the second ball portion (A) is fixed to one end side of the shaft (top end of the shaft), and the other end side of the shaft (bottom of the shaft) is fixed to the support (3).
Regarding claim 14, Frydendal discloses a tilting pad bearing comprising the [a] coupling mechanism according to claim 1 and a pad (see at least page 1 of the description).
Regarding claim 15, Frydendal discloses that a sliding surface of the pad has a concave shape, a convex shape, or a flat plate shape along a tilting direction of the pad (see figure 5, the surface of the pad is curved).
Regarding claim 17, Frydendal, as best understood, discloses that when the pad is viewed from a sliding surface side, a center of gravity of a projection surface thereof and the center of curvature are displaced (the center of the pad is displaced generally to the left in figure 5 from where the center of curvature of either spherical surface is located, the displacement is generally indicated by 16, the center of gravity of the pad will be displaced in this direction since more of the mass of the pad is on the left of the figure since the right side includes the hole for receiving the coupling).
Regarding claim 18, Frydendal, as best understood, discloses that the sliding surface of the pad has a concave shape along the tilting direction of the pad (curved in a concave shape from left to right in figure 5), and, when the pad is viewed from a plane, a lowermost end of the sliding surface of the pad coincides with the center of curvature (the lowest part of the curve illustrated in figure 5 generally lines with the left side of the dimension line 16 and the center of curvature generally aligns with the right side of dimension line 16, given the broadest reasonable interpretation of “coincides” as explained above, Frydendal shows the relationship as best understood).
Regarding claim 19, Frydendal discloses a support, wherein the support is arranged so as to sandwich the coupling mechanism with the pad (the bearing is a tilt pad type bearing which would be positioned between a shaft or rotor element and a housing element in the assembled product, the housing would function as a support for the coupling mechanism and would act to sandwich the coupling mechanism between the housing/support and the pad element).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frydendal, WO2018/166663, as applied to claim 14 above, and further in view of Arihara, USP 10,415,635.
Frydendal does not disclose that the sliding surface of the pad is formed with a textured surface, and/or is formed of one or more selected from a PEEK composite, a PTFE composite, a white metal, an aluminum alloy, and a copper alloy.
Arihara teaches that a tilt pad bearing can include a sliding surface made of white metal (layer 22, see column 3, lines 8-33).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Frydendal and provide the pad with a sliding layer that includes white metal, as taught by Arihara, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 4, and dependent claims 7 and 11, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The indication of allowable subject matter for claim 4 is being made based on the assumption that the claim is attempting to define a common center of curvature for the two spherical surfaces and then this common center is located where the claim recites.  The prior art of record does not indicate the location of the center of curvature and there are no indication that the drawings are drawn to scale thus it cannot be said specifically where the center is and thus it cannot be said with any degree of certainty that the prior includes this feature in addition to the common center.
Claim 12 (and dependent claim 13) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record to Frydendal while disclosing the two ball and two socket configurations includes a spring that is connected to the pad and the support to pull the pad toward the support, this is suggestive that there is play within the coupling otherwise a spring would not be required if all the parts were fixed.  Based on the disclosure of Frydendal it cannot be said that the parts are rigidly coupled (in a manner that they don’t displace relative to each other as defined in the disclosure) in the manner claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656